Citation Nr: 9921366	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.   98-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES


1.  Entitlement to an increased evaluation for herniated nucleus 
pulposus of the lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from March 1941 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 1997 and June 1998 by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In January 1997, the appellant underwent VA examination.  In 
pertinent part, the examiner was requested to provide opinion as 
to effect of the service connected disability on his ability to 
work.  The examiner expressed the opinion that his ability to 
work was mainly limited by back disability, but then went on to 
state, somewhat inexplicably, that "[t]he veteran has been 
retired since the age of 58 years and is currently 79 years of 
age and issue of current employability seems of no practical 
value."  This opinion does not answer the question of whether 
the service connected disability is sufficient to produce 
unemployability without regard to advancing age.  See 38 C.F.R. 
§ 3.341.  In June 1998, the appellant's treating orthopedist, 
T.R. Butaud, M.D., opined that based on his back disability, the 
appellant "is not fit for gainful employment."

In view of the fact that this examination took place more than 2 
years ago, and is not adequate for purposes of this appeal, the 
case is REMANDED for the following development:

1.  The RO should obtain all current 
medical records pertaining to treatment of 
the appellant's back.

2.  The RO should schedule the appellant 
for VA examination by an orthopedic 
specialist for the purpose of determining 
the nature and severity of his service 
connected back disability and its impact on 
his ability to work.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  Following 
examination, the examiner is requested to 
express opinion as to whether the appellant 
has severe or pronounced intervertebral 
disc syndrome.  The examiner is also 
requested to express opinion as to whether 
the service connected disability precludes 
the appellant from substantially gainful 
employment without regard to advancing age.  
In answering this latter question, the 
examiner is requested to comment of the 
opinion of Dr. Butaud, the appellant's 
orthopedic specialist.  

As part of the examination, the examiner 
should note any impaired function and 
functional loss within the analytical 
framework set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (medical examination 
must comply with requirements of 38 C.F.R. 
§§ 4.40 and 4.45 which, in addition to the 
schedular criteria, require the examiner to 
express opinion on whether pain could 
significantly limit functional ability on 
motion during use with acute flare-ups of 
the disability in terms of the degree of 
additional range-of-motions 
incoordination). 

3.  If the appellant fails to report for 
the VA examination, the RO should notify 
him of the requirements of 38 C.F.R. 
§ 3.655 and give him the opportunity to 
explain any good cause for missing the 
examination.  If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of notification(s) 
of the examination should be associated 
with the claims folder.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issues with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this remand.  
If the benefits sought are not granted, the 
appellant and any representative should be 
provided a Supplemental Statement of the 
Case.  The case should then be returned to 
the Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)







		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










